Oo ONIN DAHA BW YN

NO bo bo BO bo bdo bo Nw nD av — — — _— — — —_— — —
oD KN OH BR WOW NY fF TO UO HN DB A FS w oN —- ©

Case 3:21-cv-00583-RBM Document 4 Filed 04/07/21 PagelD.15 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

AMANDA C., Case No.: 3:21-cv-00583-RBM

Plaintiff,
ORDER GRANTING PLAINTIFF’S

Vv. APPLICATION TO PROCEED IN

ANDREW M. SAUL, COMMISSIONER Dea RG es WITHOUT
OF SOCIAL SECURITY, |

Defendant.

[Doc. 2]

 

 

 

 

| I. | INTRODUCTION
On April 2, 2021, Plaintiff Amanda C. (“Plaintiff”) filed a complaint under 42 |

-||ULS.C. § 405(g) and § 1383(c)(3) seeking judicial review of the Commissioner of the Social

Security Administration’s (“Defendant” or “Commissioner”) denial of disability insurance
benefits and supplemental security income under Titles IT and XVI of the Social Security
Act (“the Act”). (Doc. 1.) Plaintiff did not pay the required filing fee and instead filed a
motion to proceed in forma pauperis (“IFP Motion”). (Doc. 2.)

On April 8, 2020, former Chief Judge Larry A. Burns issued an order staying civil
cases arising under 42 U.S.C. § 405(g) that were filed on or after March 1, 2020, due to the
ongoing COVID-19 public health emergency. See Or. of Chief Judge No. 21, sec. 6 (stating

1
3:21-cv-00583-RBM

 
N NO NO NHN NM YN KN Be Re Bm Re Re Re Re Re RH.

Oo eo NY HD WN BR WW NO

 

 

Case 3:21-cv-00583-RBM Document 4 Filed 04/07/21 PagelD.16 Page 2 of 7

in part “all civil cases filed on or after March 1, 2020 brought against the Commissioner .
..are hereby stayed, unless otherwise ordered by the [Court].”). The COVID-19 pandemic

has been ongoing for months and will continue for the foreseeable future. At this time, the

Court lifts the stay of this case for the limited purpose of ruling on the IFP Motion which

will allow Plaintiff to proceed with effectuating service of the summons and complaint to
Defendant. Once service is complete, the Court will stay the case again until the
Commissioner begins normal operations at the Office of Appellate Hearings Operations
and resumes preparation of Certified Administrative Records. | See Or. of Chief Judge No.
21 at sec. 6. |

Having reviewed the complaint and IFP Motion, the Court finds that Plaintiff's
complaint is sufficient to survive a sua sponte screening and further GRANTS Plaintiffs
IFP Motion.

| Il. DISCUSSION

A. Application to Proceed IFP

All parties instituting a civil action in a district court of the United States, except an
application for a writ of habeas corpus, must pay a filing fee. 28 U.S.C. § 1914(a). Buta
litigant who, because of indigency, is unable to pay the required fees or security may
petition the Court to proceed without making such payment. 28 U.S.C. § 191 S(a)(1). The
facts of an affidavit of poverty must be stated with some particularity, definiteness, and
certainty. Escobedo v. Applebees, 787 F.3d 1226, 1235 (9th Cir. 2015) (citing United
States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1984)).

The determination of indigency falls within the district court’s discretion. Rowland
v. Cal. Men’s Colony, 939 F.2d 854, 858 (9th Cir. 1991), rev'd on other grounds, 506 U.S.
194 (1993). It is well-settled that a party need not be completely destitute to proceed in
forma pauperis. Adkins v. EI. DuPonte de Nemours & Co., 335 U.S. 331, 339-40 (1948);
see also Escobedo, 787 F.3d at 1235. To satisfy the requirements of 28 U.S.C. §1915(a)(1),
“an affidavit [of poverty] is sufficient which states that one cannot because of his poverty

pay or give security for costs .. . and still be able to provide[ ] himself and dependents with

2

3:21-cv-00583-RBM

 
0 DAN Dn FP WW YN

oY ON ON BP WO NYO KH CO OO AN HD A BPW NY KF SO

 

 

~ Case 3:21-cv-00583-RBM Document 4 Filed 04/07/21 PagelD.17 Page 3 of 7

the necessities of life.” Adkins, 335 U.S. at 339 (internal quotations omitted). Nevertheless,
“the same even-handed care must be employed to assure that federal funds are not
squandered to underwrite, at public expense, .. . the remonstrances of a suitor who is
financially able, in whole or in material part, to pull his own oar.” Temple v. Ellerthorpe,
586 F. Supp. 848, 850 (D. R.I. 1984) (internal citation omitted). Courts tend to reject IFP
motions where the applicant can pay the filing fee with acceptable sacrifice to other
expenses. See, e.g., Allen v. Kelley, C-91-1635-VRW, 1995 WL 396860, at **2-3 (ND.
Cal. June 29, 1995) (Plaintiff initially permitted to proceed IFP, but later required to pay
$120 filing fee out of $900 settlement proceeds).

Here, Plaintiff. has sufficiently demonstrated her! entitlement to IFP status.
According to her affidavit, Plaintiff's monthly income is $3,610, comprised of child
support ($2,760) and her son’s social security disability benefits ($850). (Doc. 2 at 1.)
Plaintiff owns three vehicles collectively valued at $26,500; however, one of the vehicles
is not in Plaintiff's possession. (Id. at 3.) Plaintiff is currently unemployed and has a 15-
year-old son who relies on her for support. (/d.) Plaintiff and her spouse have been
separated since January 2021, but Plaintiffs spouse continues to provide financial support. |
(Id. at 5.) While Plaintiff's spouse provides Plaintiff with $2,760 per month in “child
support” which is not court-ordered, Plaintiffs listed monthly expenses are $3,720. (/d. at
4-5.) These expenses include $600 in food, $300 in medical expenses, $1,260 in rent, $450

in utilities, $300 in motor-vehicle payments, $50 in transportation expenses, $150 in

| consolidated credit card debts, $300 in cable/internet expenses, $150 in clothing expenses,

$60 in laundry expenses, and $100 in expenses related to “recreation, entertainment,
newspapers, magazines, etc.” (/d.) Plaintiff does not expect major changes to her monthly

income or expenses during the next twelve months. (/d. at 5.)

///

 

'The complaint filed on April 2, 2021 refers to Plaintiff with the pronouns “he” and “his”; however, this
appears to be in error given the statements in Plaintiff's IFP motion (i.e. Plaintiff uses the term husband). |
(Doc. 2 at 5.)

3:21-cv-00583-RBM

 
So OND UN FW YN

bo bo bo N N bo No — — — he — — — — —

 

 

Case 3:21-cv-00583-RBM Document 4 Filed 04/07/21 PagelD.18 Page 4 of 7

Plaintiff appears to have sufficient income to cover her debts and necessary
obligations; however, Plaintiffs affidavit shows a lack of immediately available cash. For

example, she is not employed and has no available funds in a bank account. (Jd. at 2.)

|| Moreover, the child support she receives from her recently-separated spouse is not court-

ordered and therefore, subject to change at any moment. (/d. at 1.) Arguably, Plaintiff's
son’s social security benefits should not be considered gross income as the eligibility for
these benefits are based on need and disability. (Doc. 2 at 2); see Cal. Fam. Code § 4058(c);
In re S.M. 209 Cal.App.4th 21, 29 (2012) (SSI benefits fell within scope of income
exemption and not included in gross income).

Based on the above, Plaintiff's affidavit sufficiently demonstrates that she is unable
to pay the required $400 filing fee without sacrificing the necessities of life. See Adkins,
335 USS. at 339-340. The Court concludes Plaintiff cannot afford to pay any filing fees at
this time for this action. Accordingly, Plaintiffs IFP Motion is GRANTED.

B. Sua Sp onte Screening

Pursuant to 28 U.S.C. § 1915(a), a complaint filed by any person proceeding IFP is
also subject to a mandatory sua sponte screening. The Court must review and dismiss any
complaint which is frivolous or malicious, fails to state a claim, or seeks monetary relief
from a defendant who is immune. 28 U.S.C. § 1915(e)(2); see also Lopez v. Smith, 203
F.3d 1122, 1127 (9th Cir. 2000); see also Alamar v. Soc. Sec., 19-cv-0291-GPC-LL, 2019
WL1258846, at *3 (S.D. Cal. Mar. 19, 2019).

To survive, complaints must contain “a short and plain statement of the claim
showing that the pleader is entitled to relief.” FED. R. Civ. P. 8(a)(2). “[T]he pleading
standard Rule 8 announces does not require ‘detailed factual allegations,’ but it demands
more than an unadorned, the-defendant-unlawfully-harmed-me-accusation.” Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. T wombly, 550 U.S. 544, 555
(2007)). And “{t]hreadbare recitals of elements of a cause of action, supported by mere
conclusory statements do not suffice.” Jd. Instead, plaintiff must state a claim plausible

on its face, meaning “plaintiff pleads factual content that allows the court to draw the

4
3:21-cv-00583-RBM |

 
Oo Oo SN WB Nn BB WD NO

NO WN YN NHN NN NO KR HB YH FF FP FF RF PE

 

 

Case 3:21-cv-00583-RBM Document 4 Filed 04/07/21 PagelD.19 Page 5 of 7

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556
US. at 678 (quoting Twombly, 550 U.S. at 556). “When there are well-pleaded factual
allegations, a court should assume their veracity, and then determine whether they
plausibly give rise to an entitlement to relief.” Id. at 679.

Social security appeals are not exempt from the general screening requirements for
IFP cases. Montoya v. Colvin, 16-cv-00454-RFB-NJK, 2016 WL 890922, at *2 (D. Nev. |
Mar. 8, 2016) (citing Hoagland v. Astrue, 12-cv-00973-SMS, 2012 WL 2521753, at *]
(E.D. Cal. June 28, 2012)). |

In social security appeals, courts within the Ninth Circuit have established four
requirements necessary for a complaint to survive a sua sponte screening:

First, the plaintiff must establish that she had exhausted her administrative

remedies pursuant to 42 U.S.C. § 405(g), and that the civil action was

commenced within sixty days after notice of a final decision. Second, the
complaint must indicate the judicial district in which the plaintiff resides.

Third, the complaint must state the nature of the plaintiffs disability and when

the plaintiff claims she became disabled. Fourth, the complaint must contain

a plain, short, and concise statement identifying the nature of the plaintiff's

disagreement with the determination made by the Social Security

Administration and show that the plaintiff is entitled to relief.

Skylar v. Saul, 19-cv-1581-NLS, 2019 WL 4039650, at *1 (S.D. Cal. Aug. 27, 2019) |
(quoting Montoya, 2016 WL 890922, at *2). As to the fourth requirement, a complaint is
insufficient if it merely alleges the Commissioner was wrong in denying plaintiff benefits.
See Skylar, 2019 WL 4039650, at *1; see also Hoagland, 2012 WL 2521753, at *3.
Instead, a complaint “must set forth a brief statement of facts setting forth the reasons why
the Commissioner’s decision was wrong.” Skylar, 2019 WL 4039650, at *2.

As to the first requirement, the complaint contains sufficient allegations that Plaintiff
exhausted her administrative remedies. Plaintiff filed an application for disability
insurance benefits and supplemental security income which was subsequently denied. (See

Doc. 1 at [§ 1-2.) This became the Commissioner’s final administrative decision. Ud. § at

2.) Plaintiff was given sixty days to file a civil action. Ud.) Then, Plaintiff was granted

3:21-cv-00583-RBM

 
Oo oOo NI WN nA BR W NO

: wo No N NO ro bo bp we) — —_ — — ee — — — — —
S IO On BB WO NYO KK CD HO DN HD A FP W YN YF CS

 

 

Case 3:21-cv-00583-RBM Document 4 Filed 04/07/21 PagelID.20 Page6of7 .-

an additional thirty days.to file her complaint. (/d.) Accordingly, Plaintiff timely filed the
complaint, and the first requirement necessary to survive a sua sponte screening is satisfied.

_ As to the second requirement, the complaint states Plaintiff “resides in Spring Valley,
California, County of San Diego within the jurisdiction of this Court.” (qd. at 4.)
Therefore, the second requirement is satisfied. | |

As to the third requirement, Plaintiff alleges that she suffers from severe
impairments including depressive/bipolar disorder, anxiety/obsessive disorder, and mood
disorder. (Ud. at § 7.) Additionally, Plaintiff alleges her disability began on January 12,
2017. Ud.) Because the complaint states the nature of Plaintiff's disability and her onset
date, the third requirement is satisfied. | -

Finally, the complaint contains a plain, short, and concise statement identifying the
nature of Plaintiff's disagreement. Specifically, the complaint alleges that the
Commissioner’s decision is not supported by substantial evidence under “applicable law
and regulations, including the weight of the evidence, Plaintiffs credibility, the medical
opinions of his doctors, and any and all other applicable evidentiary issues...” Ud. at { 9.)
Based upon all of the foregoing, the Court finds Plaintiff has established the four
requirements necessary to survive a sua sponte screening.

However, the undersigned notes that Plaintiffs counsel has filed several complaints
in. other social security appeals that contain language nearly verbatim to the instant
complaint’s paragraph nine. (/d.) This is also evident by the misuse of pronouns
throughout the complaint. (Jd. at §§ 7, 9.) Paragraph nine of the complaint appears to be
a boilerplate statement identifying the nature of Plaintiff's disagreement with the Social
Security Administration’s decision and showing that Plaintiff is entitled to relief, (Id. at §
9.) While complaints in other cases have survived sua sponte screenings, the undersigned
cautions Plaintiff's counsel that such boilerplate filings are discouraged. See Amy D. v.

Saul, 20-cv-1370-BLM, Doc. 4 (S.D. Cal. July 22, 2020) (finding complaint sufficient to

|| survive a sua sponte screening); see also Landon H. v. Saul, 20-cv-910-BGS, Doc. 4

//l

3:21-cv-00583-RBM

 
No bo No bo NO NO WwW bho —_ pt et —_ — eet — —

0 ON A WNW BR WHY

 

 

Case 3:21-cv-00583-RBM Document 4 Filed 04/07/21 PagelD.21 Page 7 of 7

(S.D. Cal. June 4, 2020); Mia R. v. Saul, 20-cv-840-KSC, Doc. 6 (S.D. Cal. May 20, 2020);
Jason G. v. Saul, 20-cv-1593-RBM, Doc. 5 (S.D. Cal. Sept. 17, 2020).
Il. CONCLUSION

Accordingly, IT IS HEREBY ORDERED:

1. Plaintiff's IFP Motion is GRANTED.

2. The Clerk of Court is DIRECTED to issue a summons as to Plaintiffs
complaint and forward it to Plaintiff along with a blank U.S. Marshals Form 285 for the
named Defendant. In addition, the Clerk of Court is DIRECTED to provide Plaintiff with
certified copies of this Order and the complaint.

3. Upon receipt of these materials, Plaintiff is DIRECTED to complete Form
285 and forward the materials to the United States Marshals Service. .

4. Upon receipt, the United States Marshals Service is ORDERED to serve a
copy of the Complaint and summons upon Defendant as directed by Plaintiff on Form 285.
The United States will advance all costs of service. See 28 U.S.C. § 1915(d); FED. R. Civ.
P. 4(c)(3).

5. After service is complete, the Court will stay the case again and the stay will

automatically lift after Defendant files the Certified Administrative Record.

IT IS SO ORDERED. | |
Dated: April 6, 2021

 

HON. RUTH BERMUDEZ MONTENEGRO
UNITED STATES MAGISTRATE JUDGE

3:21-cv-00583-RBM

 
